 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 1 of 8 PageID# 55

                                                                                                  RLED           .   ,
                                                                                             INOPENOniIRT



                                                                                          APR \em
                   IN THE UNITED STATES DISTRICT COURT FOR THE                         ULtKK, U.S. DISTRICT COURT
                                                                                          ALEXANDRIA. WRfilNIA
                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


UNITED STATES OF AMERICA
                                                    Criminal No. l:19-CR-iiS
       V.



BRANDON THERESA,

               Defendant.




                                   STATEMENT OF FACTS


       The United States and the defendant, Brandon Theresa("THERESA"),agree that the

following facts are true and correct, and that had this matter proceeded to trial, the United States

would have proven them beyond a reasonable doubt with admissible and credible evidence.
                                       Overview of Offense


        1.     From at least on or about May 2015 through on or about December 2018,

THERESA knowingly and intentionally committed the offense of cyberstalking, in violation of

Title 18, United States Code,Section 2261A(2). Using certain internet applications to hide his

identity, THERESA,who resides in Virginia, within the Eastern District of Virginia, sent
harassing messages to a woman, I.S., who resided in New York. THERESA did so with the
intent ofcausing her substantial emotional distress, and with the intent of placing her under
surveillance in order to harass or intimidate her. THERESA similarly sent harassing messages to

I.S.'s family member and friends and established U.S. Postal Service Informed Delivery
("Informed Delivery") accounts using their personal information and the personal information of
I.S. in order to gather information about I.S.
         Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 2 of 8 PageID# 56
         Gb "1

  1—




L-..:.
 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 3 of 8 PageID# 57




       2.     Even after he became aware that LS. was about to, or had,filed formal complaints

with law enforcement authorities, THERESA continued to send harassing messages to LS. and

accessed Informed Delivery accounts he had fraudulently established using the personal

information ofI.S., her fnends,and her family member. He did this with the intention of

obtaining information about I.S. and placing her under surveillance.

  Overview ofLS,*s Relationship with THERESA;LS,'sAtteng>ls to Stop Harassment;and
                           Initiation ofFederalInvestigation

       3.      Sometime in or around May of2014,the victim, I.S., who resided in New York,

met THERESA,who resided within the Eastern District of Virginia, online through a mutual

friend and interacted with him exclusively via group chat and webcam. Eventually,I.S. and

THERESA exchanged phone numbers and their usemames for several instant messaging

applications and continued to conununicate. The nature oftheir contact shifted from friendly to

romantic.

       4.     In March of2015,she and THERESA first met in person when THERESA

traveled up to New York from Virginia.

       5.      Soon after their in-person meeting,THERESA accessed LS.'s online accounts

without her authorization. LS.confironted THERESA about her suspicions that THERESA had

accessed her accounts and,over time,received partial acknowledgements from THERESA that

he had,indeed,tampered with her online accounts,contacted her friends,or opened online

accounts using her name and other personal information.

       6.      On June 12,2016, LS.filed a complaint with the New York City Police

Department(NYPD),stating that THERESA had hacked her Facebook and Twitter accounts and
was posting pictures ofher. LS.indicated to the reporting Officer that THERESA was sending
                                                2
 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 4 of 8 PageID# 58




emails to her and her parents and making harassing phone calls to her and her parents using an

application commonly used for making prank calls.

       7.      In October of2016,1.S. communicated to THERESA that she was not interested

in a relationship with him and that she did not want to communicate with him further. Despite

this, THERESA continued to accuse her of"lying and cheating" on him. I.S.*s friends

eventually told THERESA that she had died and I.S. stopped responding to THERESA'S

attempts to communicate.

       8.      Federal authorities were alerted to LS.'s complaints in May 2017 when I.S. and

her mother discovered the unauthorized creation ofonline U.S. Postal Service Informed Delivery

"Informed Delivery")accounts in their names.

 THERESA *s Unauthorized Access to IS.*s Accounts and Creation ofNew OnUne Accounts

       9.      I.S. recalled that, in or around March 2015 after their in-person meeting,she

suspected THERESA ofaccessing, without her authorization, her Gmail account(hereinafter,

"I.S.'s Gmail account"), causing her to receive security pop-up messages indicating that there

was an attempted login to her account fix)m an IP address in Virginia. Because I.S. did not know
anyone else in Virginia except THERESA,she suspected him ofaccessing her accounts without

her permission and confronted him about the matter. THERESA initially denied accessing her
accounts but later alluded to having access and offered to "help her fix" these issues.

       10.     During or after that time,THERESA changed the recovery emails associated with

I.S.'s email accounts to email addresses he controlled. For instance, THERESA changed the

recovery email address associated with LS.'s Yahoo! email account to his email address,
brandonsoto54@outlook.com,and the display name on the email account to "[LS.'s First Name]
                                                 3
 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 5 of 8 PageID# 59




Cheater". I.S. did not change her recovery email to brandonsoto54@outlo6k.com and she did

not authorize THERESA to have access to her account or to make changes within it

       11.      Between 2016 and 2017,THERESA not only accessed I.S.'s online accounts

without her permission, but also created several new accounts using her identity. For instance,
THERESA used LS.'s Yahoo! email account to sign up for food deliveries. On or about

November 2018,THERESA used Grubhub,a food delivery service,to send a food delivery that

I.S. had not ordered to I.S.'s residence in order to harass or intimidate her.

        12.     THERESA additionally contacted I.S.'s friends and classmates, at times

pretending to be I.S.,to elicit information from them about her and to harass people she knew.
                         THERESA*s Unauthorized Emailto Victim's Professor

        13.     On or about October 21,2016,THERESA used his computer to access LS.'s

AOL account(hereinafter,"LS.'s AOL email account") without LS.'s authorization and sent an
email to LS.'s college professor. The email had an attachment that consisted ofa provocative
picture ofI.S. The body ofthe email contained the text:

        This is what happens when people cheats multiple times,in a relationship. Then proceed
        to tell the other person to kill themselves and go into hiding so they can't get arrested for
        murder. That's your golden student,[I.S.]. Great artist, great at being two faced,and great
        at cheating on boyfriends.

        14.     THERESA sent the email described above from a Reston, Virginia address in

which he resided.

             Unauthorized Creation ofUS,PostalService Informed Delivery Accounts

        15.     During THERESA'S communications with I.S., THERESA sent harassing
messages to LS.in which he described in detail the mail she had received and stated that he knew
where she lived. At all relevant times,THERESA engaged in this behavior to place LS. under
                                                  4
 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 6 of 8 PageID# 60




surveillance, to harass her, and to cause her substantial emotional distress.

        16.    Informed Delivery is a free service provided by the U.S. Postal Service("USPS")

that allows individuals who have an account at usps.com to receive periodic emails that contain

scans or photographs ofthe outside envelope of all first class mail pieces sent to an address. To
obtain such an account,the user also has to confirm that he or she is the person requesting the

account and/or that he or she has permission to receive mail at the address associated with the

account.


        17.    THERESA opened several usps.com accounts associated with I.S.'s address. For

instance, on March 18,2017,a new usps.com account was created in the name ofZ.S., LS.'s

mother, who resided at the same address as I.S. Z.S. did not authorize the creation ofthe

usps.com account bearing her name and address.

        18.    On or about May 28,2017,THERESA and I.S. engaged in a lengthy text message

conversation in which THERESA indicated that he understood how to sign up for,and use,the

Informed Delivery service.

        19.    Apart from the USPS account opened in Z.S.'s name,THERESA opened, without
authorization, other Informed Delivery accounts using the names and personal information of

other people I.S. knew to gain access to information about mail sent to LS.'s address and I.S.'s
activities.

        20.    THERESA attempted to hide his involvement in the creation ofthe unauthorized
accounts by using a VPN service known as privateintemetaccess.com.

        21.    THERESA used his laptop, which was seized from his home pursuant to a search
warrant on December 3,2018,to log in to the Informed Delivery accounts ofI.S.,Z.S., and other
                                                  5
 Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 7 of 8 PageID# 61




individuals I.S. knew. As described above, I.S. and Z.S,, as well as individuals I.S. knew,did

not authorize the creation, or use, ofInformed Delivery accounts created using their personal

information.

                                           Conclusion


       22.     The Statement of Facts includes those facts necessary to support the defendant's

guilty plea. It does not include each and every fact known to the defendant or to the
government and it is not intended to be a full enumeration of all of the facts surrounding the
defendant's case.


       23.     The actions of the defendant, as recounted in the Statement of Facts, were in all

respects knowing, voluntary, and intentional, and were not committed by mistake, accident, or
other innocent reason.


                                                       G.Zachary Terwilliger
                                                       United States Attorney




 Date: April _fj, 2019                               By:
                                                           Lauia Fong      ^
                                                           Assistant United States Attorney
  Case 1:19-cr-00118-CMH Document 24 Filed 04/16/19 Page 8 of 8 PageID# 62




       Defendant's Signature: After consulting with my attorney, I hereby stipulate that the

above Statement of Facts is true and accurate and that had the matter proceeded to trial, the

United States would have proved the same beyond a reasonable doubt




Date: April'^ ,2019
                                      Brandon Theresa
                                      Defendant




       Defense Counsel Signature: I am Brandon Theresa's attorney. I have carefully reviewed

the above Statement of Facts with him. To my knowledge, his decision to stipulate to these facts

is an informed and voluntary one.




Date: April ^ ,2019
                                        tizabeth Mullin, Esq.
                                      Counsel for the Defendant
